                         Case 1-21-40920-jmm                Doc 1        Filed 04/07/21           Entered 04/07/21 15:45:05



Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Eli & Ali, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  206 Meserole Avenue
                                  Brooklyn, NY 11222
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Kings                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                       Case 1-21-40920-jmm                       Doc 1       Filed 04/07/21              Entered 04/07/21 15:45:05

Debtor    Eli & Ali, LLC                                                                                Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 4245

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                  When                                  Case number
                                                 District                                  When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 2
                        Case 1-21-40920-jmm                          Doc 1         Filed 04/07/21           Entered 04/07/21 15:45:05

Debtor    Eli & Ali, LLC                                                                                  Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                    Case 1-21-40920-jmm             Doc 1    Filed 04/07/21          Entered 04/07/21 15:45:05

Debtor   Eli & Ali, LLC                                                            Case number (if known)
         Name

                            $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                            $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                            $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                      Case 1-21-40920-jmm                   Doc 1         Filed 04/07/21            Entered 04/07/21 15:45:05

Debtor    Eli & Ali, LLC                                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 6, 2021
                                                  MM / DD / YYYY


                             X   /s/ Jeffrey Ornstein                                                     Jeffrey Ornstein
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Heath S. Berger                                                       Date April 6, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Heath S. Berger
                                 Printed name

                                 Berger, Fischoff, Shumer, Wexler & Goodman, LLP
                                 Firm name

                                 6901 Jericho Turnpike
                                 Suite 230
                                 Syosset, NY 11791
                                 Number, Street, City, State & ZIP Code

                                                                                                    hberger@bfslawfirm.com/gfischoff@bfslawfirm.
                                 Contact phone     516-747-1136                  Email address      com

                                 hb-7802 NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                      Case 1-21-40920-jmm                            Doc 1        Filed 04/07/21            Entered 04/07/21 15:45:05




 Fill in this information to identify the case:

 Debtor name         Eli & Ali, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 6, 2021                           X /s/ Jeffrey Ornstein
                                                                       Signature of individual signing on behalf of debtor

                                                                       Jeffrey Ornstein
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                           Case 1-21-40920-jmm                        Doc 1        Filed 04/07/21               Entered 04/07/21 15:45:05



 Fill in this information to identify the case:
 Debtor name Eli & Ali, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW                                                                                      Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 202 Meserole LLC                                                Rental arrears;                                                                                          $66,329.71
 36 Maple Place                                                  Index no.:
 Manhasset, NY                                                   55665/20
 11030
 Agritrade Farms                                                 Vendor                                                                                                     $7,668.00
 1100 S. Powerline
 Road
 Suite 215
 Deerfield Beach, FL
 33442
 Avanti Enterprises                                              Vendor                                                                                                   $10,387.00
 Inc
 50 Division Place
 Brooklyn, NY 11222
 Calavo Growers Inc                                              Vendor                 Disputed                                                                          $12,694.00
 1141A Cummings
 Road
 Santa Paula, CA
 93060
 Cogent Waste                                                    Vendor                                                                                                     $1,633.00
 Solutions LLC
 5835 47th Street
 Maspeth, NY 11378
 Delightful Quality                                              Vendor                 Disputed                                                                            $5,602.00
 Produce
 4856 E. Baseline
 Road
 Suite 104
 Mesa, AZ 85206
 Divine Flavor LLC                                               Vendor                 Disputed                                                                          $15,372.00
 766 N. Target Range
 Road
 Nogales, AZ 85621
 Fresco LLC                                                      Vendor                                                                                                     $1,904.00
 155 Row A
 NYC Terminal
 Market
 Bronx, NY 10474

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                           Case 1-21-40920-jmm                          Doc 1      Filed 04/07/21               Entered 04/07/21 15:45:05




 Debtor    Eli & Ali, LLC                                                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Imperial Bag &                                                  Vendor                                                                                                     $2,100.00
 Paper Co LLC
 255 Route 1 and 9
 Jersey City, NJ
 07306
 Kabbage                                                         Loan                   Disputed                                                                          $78,153.00
 PO Box 77073
 Atlanta, GA
 30357-1073
 Mama Mia Produce                                                Vendor                                                                                                     $2,720.00
 PO Box 40159
 Newark, NJ 07101
 Mor Gro Sales Inc                                               Vendor                                                                                                     $7,700.00
 PO Box 577
 Ontario
 Leamington ON N8H
 3X4
 Mucci International                                             Vendor                                                                                                     $8,430.00
 Marketing Inc
 1876 Seacliff Drive
 Canada
 KIngsville ON N9Y
 2N1 Canada
 Nature Fresh Farms                                              Vendor                 Disputed                                                                          $17,766.00
 Sales Inc
 PO Box 400
 Leamington ON N8H
 3W5
 On Deck                                                         Loan                   Unliquidated                                                                    $144,370.00
 Director of                                                                            Disputed
 Operations
 901 Stuart St
 Suite 700
 Arlington, VA 22203
 Paige Packaging                                                 Vendor                                                                                                     $8,852.00
 1 Paul Kohner Place
 Elmwood Park, NJ
 07407
 The Growers                                                     Vendor                                                                                                       $800.00
 Connection
 PO Box 213040
 Chula Vista, CA
 91921
 TQL Logistics                                                   Vendor                 Disputed                                                                          $11,500.00
 PO Box 634558
 Cincinnati, OH
 45263-4558
 Viva Tierra                                                     Vendor                                                                                                       $884.00
 601 South 2nd
 Street
 Mount Vernon, WA
 98273


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                           Case 1-21-40920-jmm                        Doc 1        Filed 04/07/21               Entered 04/07/21 15:45:05




 Debtor    Eli & Ali, LLC                                                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Waudware Inc                                                    Vendor                                                                                                     $1,076.00
 86695 Courtney
 Court
 Kincardine ON N2Z
 2X3




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                          Case 1-21-40920-jmm                                      Doc 1               Filed 04/07/21                         Entered 04/07/21 15:45:05


 Fill in this information to identify the case:

 Debtor name            Eli & Ali, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           270,150.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           270,150.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,019,384.97


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           407,990.71


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,427,375.68




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                      Case 1-21-40920-jmm                            Doc 1   Filed 04/07/21       Entered 04/07/21 15:45:05


 Fill in this information to identify the case:

 Debtor name         Eli & Ali, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     TD Bank                                                  Checking account               1200                                  $100,000.00




           3.2.     Capital One Bank                                         Checking account               3873                                       $100.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                   $100,100.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                      Case 1-21-40920-jmm                            Doc 1     Filed 04/07/21               Entered 04/07/21 15:45:05


 Debtor         Eli & Ali, LLC                                                                        Case number (If known)
                Name


           11a. 90 days old or less:                            140,000.00      -                                    0.00 = ....                $140,000.00
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                 $140,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last              Net book value of          Valuation method used   Current value of
                                                      physical inventory            debtor's interest          for current value       debtor's interest
                                                                                    (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Produce                                                                                  $0.00      Liquidation                       $15,000.00



 23.       Total of Part 5.                                                                                                                  $15,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                      Case 1-21-40920-jmm                            Doc 1   Filed 04/07/21          Entered 04/07/21 15:45:05


 Debtor         Eli & Ali, LLC                                                                Case number (If known)
                Name


        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of        Valuation method used   Current value of
                                                                              debtor's interest        for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Miscellaneous                                                                    $0.00      Liquidation                         $1,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Miscellaneous                                                                    $0.00      Liquidation                         $1,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                               $2,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of        Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest        for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2006 Ford F350 Van
                     150,000 miles                                                          $0.00      Kelley Blue Book                    $6,800.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Hi-Lo, Auto Wrapper & Cooler                                                     $0.00      Liquidation                         $6,250.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                      Case 1-21-40920-jmm                            Doc 1   Filed 04/07/21       Entered 04/07/21 15:45:05


 Debtor         Eli & Ali, LLC                                                               Case number (If known)
                Name


 51.        Total of Part 8.                                                                                                  $13,050.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                        Case 1-21-40920-jmm                               Doc 1           Filed 04/07/21                    Entered 04/07/21 15:45:05


 Debtor          Eli & Ali, LLC                                                                                      Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $100,100.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $140,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $15,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $2,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $13,050.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $270,150.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $270,150.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                         Case 1-21-40920-jmm                         Doc 1        Filed 04/07/21             Entered 04/07/21 15:45:05


 Fill in this information to identify the case:

 Debtor name         Eli & Ali, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Capital One                                    Describe debtor's property that is subject to a lien                 $559,062.62                  Unknown
       Creditor's Name                                All assets
       PO Box 30281
       Salt Lake City, UT
       84130-0281
       Creditor's mailing address                     Describe the lien
                                                      Line of credit
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Prior to 1/21                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0681
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   NMHG Financial Services                        Describe debtor's property that is subject to a lien                   $22,322.35                 $6,250.00
       Creditor's Name                                Hi-Lo, Auto Wrapper & Cooler
       10 Riverview Drive
       Danbury, CT 06810
       Creditor's mailing address                     Describe the lien
                                                      UCC
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Prior to 1/21                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0010
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                         Case 1-21-40920-jmm                         Doc 1        Filed 04/07/21             Entered 04/07/21 15:45:05


 Debtor       Eli & Ali, LLC                                                                          Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   TD Bank                                        Describe debtor's property that is subject to a lien                     $150,000.00   Unknown
       Creditor's Name                                All assets
       1701 Route 70 East
       Cherry Hill, NJ 08034
       Creditor's mailing address                     Describe the lien
                                                      Line of credit
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Prior to 1/21                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       U.S. Small Business
 2.4                                                                                                                           $144,000.00   Unknown
       Administration                                 Describe debtor's property that is subject to a lien
       Creditor's Name                                All assets
       2 North Street
       Suite 230
       Birmingham, AL 35203
       Creditor's mailing address                     Describe the lien
                                                      PPP Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       4/20                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       U.S. Small Business
 2.5                                                                                                                           $144,000.00   Unknown
       Administration                                 Describe debtor's property that is subject to a lien
       Creditor's Name                                All assets
       2 North Street
       Suite 230
       Birmingham, AL 35203
       Creditor's mailing address                     Describe the lien
                                                      PPP Loan


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                       Case 1-21-40920-jmm                           Doc 1        Filed 04/07/21             Entered 04/07/21 15:45:05


 Debtor       Eli & Ali, LLC                                                                          Case number (if known)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3/21                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                               $1,019,384.9
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          7

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Capital One
        Troutman Pepper Hamilton Sanders LLP                                                                    Line   2.1
        875 Third Avenue
        New York, NY 10022

        HYG Financial Services
        1010 Thomas Edison Blvd SW                                                                              Line   2.2
        Cedar Rapids, IA 52404

        NMHG Financial Services
        PO Box 35701                                                                                            Line   2.2
        Billings, MT 59107




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                       Case 1-21-40920-jmm                           Doc 1     Filed 04/07/21                  Entered 04/07/21 15:45:05


 Fill in this information to identify the case:

 Debtor name         Eli & Ali, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $66,329.71
           202 Meserole LLC                                                     Contingent
           36 Maple Place                                                       Unliquidated
           Manhasset, NY 11030                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Rental arrears; Index no.: 55665/20
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $7,668.00
           Agritrade Farms                                                      Contingent
           1100 S. Powerline Road                                               Unliquidated
           Suite 215                                                            Disputed
           Deerfield Beach, FL 33442
                                                                             Basis for the claim:    Vendor
           Date(s) debt was incurred Prior to 1/21
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $653.00
           Anamac of Long Island LLC                                            Contingent
           150 Irving Place                                                     Unliquidated
           Woodmere, NY 11598                                                   Disputed
           Date(s) debt was incurred Prior to 1/21
                                                                             Basis for the claim:    Vendor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $10,387.00
           Avanti Enterprises Inc                                               Contingent
           50 Division Place                                                    Unliquidated
           Brooklyn, NY 11222                                                   Disputed
           Date(s) debt was incurred Prior to 1/21
                                                                             Basis for the claim:    Vendor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                         50728                                            Best Case Bankruptcy
                      Case 1-21-40920-jmm                            Doc 1     Filed 04/07/21                  Entered 04/07/21 15:45:05


 Debtor       Eli & Ali, LLC                                                                          Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,694.00
          Calavo Growers Inc                                                    Contingent
          1141A Cummings Road                                                   Unliquidated
          Santa Paula, CA 93060
                                                                                Disputed
          Date(s) debt was incurred Prior to 1/21
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,633.00
          Cogent Waste Solutions LLC                                            Contingent
          5835 47th Street                                                      Unliquidated
          Maspeth, NY 11378                                                     Disputed
          Date(s) debt was incurred Prior to 1/21
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Corporate Turnaround                                                  Contingent
          95 Route 17 S                                                         Unliquidated
          Paramus, NJ 07652                                                     Disputed
          Date(s) debt was incurred Prior to 1/21
                                                                             Basis for the claim:    Possible liability for debt relief
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,602.00
          Delightful Quality Produce                                            Contingent
          4856 E. Baseline Road                                                 Unliquidated
          Suite 104
                                                                                Disputed
          Mesa, AZ 85206
          Date(s) debt was incurred Prior to 1/21
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,372.00
          Divine Flavor LLC                                                     Contingent
          766 N. Target Range Road                                              Unliquidated
          Nogales, AZ 85621
                                                                                Disputed
          Date(s) debt was incurred Prior to 1/21
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $244.00
          Empire Water                                                          Contingent
          46 Cain Drive                                                         Unliquidated
          Plainview, NY 11803                                                   Disputed
          Date(s) debt was incurred      Prior to 1/21                       Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $442.00
          Firstfruits & Vegtables Co                                            Contingent
          333 Capitol Hill Road                                                 Unliquidated
          Dillsburg, PA 17019                                                   Disputed
          Date(s) debt was incurred Prior to 1/21
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                      Case 1-21-40920-jmm                            Doc 1     Filed 04/07/21                  Entered 04/07/21 15:45:05


 Debtor       Eli & Ali, LLC                                                                          Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,904.00
          Fresco LLC                                                            Contingent
          155 Row A                                                             Unliquidated
          NYC Terminal Market                                                   Disputed
          Bronx, NY 10474
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred Prior to 1/21
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Hub Truck Leasing & Rentals                                           Contingent
          94 Gazza Boulevard
                                                                                Unliquidated
          Farmingdale, NY 11735
                                                                                Disputed
          Date(s) debt was incurred Prior to 1/21
          Last 4 digits of account number                                                   Possible deficiency after surrender of 2019 Hino 195D
                                                                             Basis for the claim:
                                                                             Truck, 2018 Hino 195D Truck, 2015 Hino 195 Truck & 2014 Hino 268A
                                                                             Truck
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,100.00
          Imperial Bag & Paper Co LLC                                           Contingent
          255 Route 1 and 9                                                     Unliquidated
          Jersey City, NJ 07306                                                 Disputed
          Date(s) debt was incurred Prior to 1/21
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $78,153.00
          Kabbage                                                               Contingent
          PO Box 77073                                                          Unliquidated
          Atlanta, GA 30357-1073
                                                                                Disputed
          Date(s) debt was incurred Prior to 1/21
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $169.00
          Magic Pest Management LLC                                             Contingent
          59-01 Kissena Boulevard                                               Unliquidated
          Flushing, NY 11355                                                    Disputed
          Date(s) debt was incurred Prior to 1/21
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,720.00
          Mama Mia Produce                                                      Contingent
          PO Box 40159                                                          Unliquidated
          Newark, NJ 07101                                                      Disputed
          Date(s) debt was incurred      Prior to 1/21                       Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Marc Ross                                                             Contingent
          234 Clent Street                                                      Unliquidated
          Great Neck, NY 11021
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former member; Index no.: 522578/18
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                      Case 1-21-40920-jmm                            Doc 1     Filed 04/07/21                  Entered 04/07/21 15:45:05


 Debtor       Eli & Ali, LLC                                                                          Case number (if known)
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,700.00
          Mor Gro Sales Inc                                                     Contingent
          PO Box 577                                                            Unliquidated
          Ontario                                                               Disputed
          Leamington ON N8H 3X4
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred Prior to 1/21
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,430.00
          Mucci International Marketing Inc                                     Contingent
          1876 Seacliff Drive                                                   Unliquidated
          Canada                                                                Disputed
          KIngsville ON N9Y 2N1 Canada
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred Prior to 1/21
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,766.00
          Nature Fresh Farms Sales Inc                                          Contingent
          PO Box 400                                                            Unliquidated
          Leamington ON N8H 3W5
                                                                                Disputed
          Date(s) debt was incurred Prior to 1/21
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $144,370.00
          On Deck
          Director of Operations                                                Contingent
          901 Stuart St                                                         Unliquidated
          Suite 700                                                             Disputed
          Arlington, VA 22203
                                                                             Basis for the claim:    Loan
          Date(s) debt was incurred Prior to 1/21
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,852.00
          Paige Packaging                                                       Contingent
          1 Paul Kohner Place                                                   Unliquidated
          Elmwood Park, NJ 07407                                                Disputed
          Date(s) debt was incurred Prior to 2/21
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $391.00
          System Lifeline Inc                                                   Contingent
          PO Box 68507 RPO                                                      Unliquidated
          Great Lakes                                                           Disputed
          Ontario L6R OJ8 Brampton ON
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred Prior to 1/21
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $800.00
          The Growers Connection                                                Contingent
          PO Box 213040                                                         Unliquidated
          Chula Vista, CA 91921                                                 Disputed
          Date(s) debt was incurred Prior to 1/21
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                      Case 1-21-40920-jmm                            Doc 1     Filed 04/07/21                  Entered 04/07/21 15:45:05


 Debtor       Eli & Ali, LLC                                                                          Case number (if known)
              Name

 3.26      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $11,500.00
           TQL Logistics                                                        Contingent
           PO Box 634558                                                        Unliquidated
           Cincinnati, OH 45263-4558
                                                                                Disputed
           Date(s) debt was incurred Prior to 1/21
                                                                             Basis for the claim:    Vendor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.27      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $151.00
           Vigliotti's Great Gardens                                            Contingent
           100 Urban Avenue                                                     Unliquidated
           Westbury, NY 11590                                                   Disputed
           Date(s) debt was incurred Prior to 1/21
                                                                             Basis for the claim:    Vendor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.28      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $884.00
           Viva Tierra                                                          Contingent
           601 South 2nd Street                                                 Unliquidated
           Mount Vernon, WA 98273                                               Disputed
           Date(s) debt was incurred Prior to 1/21
                                                                             Basis for the claim:    Vendor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.29      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,076.00
           Waudware Inc                                                         Contingent
           86695 Courtney Court                                                 Unliquidated
           Kincardine ON N2Z 2X3                                                Disputed
           Date(s) debt was incurred Prior to 1/21
                                                                             Basis for the claim:    Vendor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       202 Meserole LLC
           Hertz Cherson & Rosenthal PC                                                               Line     3.1
           118-35 Queens Boulevard
                                                                                                             Not listed. Explain
           Ninth Floor
           Forest Hills, NY 11375

 4.2       Marc Ross
           Abrams Fensterman Fensterman Eisman                                                        Line     3.18
           Formato Ferrara Wolf & Carone LLP
                                                                                                             Not listed. Explain
           3 Dakota Drive Suite 300
           New Hyde Park, NY 11042

 4.3       Mor Gro Sales Inc
           1921 Rd 3 East                                                                             Line     3.19
           Kingsville, ON, Canada, N9Y 2E5 CA
                                                                                                             Not listed. Explain

 4.4       Nature Fresh Farms Sales Inc
           4 Seneca Drive                                                                             Line     3.21
           Leamington Ontario N8H 3W5
                                                                                                             Not listed. Explain



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                      Case 1-21-40920-jmm                            Doc 1     Filed 04/07/21             Entered 04/07/21 15:45:05


 Debtor       Eli & Ali, LLC                                                                      Case number (if known)
              Name


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                          0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                    407,990.71

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                      407,990.71




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 6 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                      Case 1-21-40920-jmm                            Doc 1   Filed 04/07/21      Entered 04/07/21 15:45:05


 Fill in this information to identify the case:

 Debtor name         Eli & Ali, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   Lease for premises
             lease is for and the nature of
             the debtor's interest
                                                                                     202 Meserole LLC
                  State the term remaining                                           Hertz Cherson & Rosenthal PC
                                                                                     118-35 Queens Boulevard
             List the contract number of any                                         Ninth Floor
                   government contract                                               Forest Hills, NY 11375




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                      Case 1-21-40920-jmm                            Doc 1   Filed 04/07/21     Entered 04/07/21 15:45:05


 Fill in this information to identify the case:

 Debtor name         Eli & Ali, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Jeffrey Ornstein                  1 Dolores Lane                                     Capital One                       D   2.1
                                               Northport, NY 11768                                                                  E/F
                                                                                                                                    G




    2.2      Marc Ross                         234 Clent Street                                   Capital One                       D   2.1
                                               Great Neck, NY 11021                                                                 E/F
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                      Case 1-21-40920-jmm                            Doc 1     Filed 04/07/21              Entered 04/07/21 15:45:05




 Fill in this information to identify the case:

 Debtor name         Eli & Ali, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                  Gross revenue
       which may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                       $391,874.00
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                          Unknown
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                     $2,805,120.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For the fiscal year:                                                                        Operating a business                       $705,057.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue   Gross revenue from
                                                                                                                                   each source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                      Case 1-21-40920-jmm                            Doc 1       Filed 04/07/21           Entered 04/07/21 15:45:05


 Debtor       Eli & Ali, LLC                                                                            Case number (if known)




           None.

       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Marc Ross v Eli & Ali, LLC &                     Dissolution/               Supreme Court                                 Pending
               Jeffrey Ornstein                                 Accounting                 State of New York                             On appeal
               522578/18                                                                   County of Kings
                                                                                                                                         Concluded

       7.2.    202 Meserole LLC v Debtor                        Landlord/Tenant            Civil Court                                   Pending
               55665/20                                                                    State of New York                             On appeal
                                                                                           County of Kings
                                                                                                                                         Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                      Case 1-21-40920-jmm                            Doc 1       Filed 04/07/21              Entered 04/07/21 15:45:05


 Debtor        Eli & Ali, LLC                                                                              Case number (if known)



9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                    Description of the gifts or contributions                  Dates given                  Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                            lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates        Total amount or
                 the transfer?                                                                                                                       value
                 Address
       11.1.     Berger, Fischoff, Shumer,
                 Wexler
                 & Goodman, LLP
                 6901 Jericho Turnpike
                 Suite 230
                 Syosset, NY 11791                                   $28,000 plus $1,738 filing fee                                                     $0.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers     Total amount or
                                                                                                                        were made                    value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                      Case 1-21-40920-jmm                            Doc 1     Filed 04/07/21             Entered 04/07/21 15:45:05


 Debtor      Eli & Ali, LLC                                                                             Case number (if known)



               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was               Last balance
               Address                                          account number            instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                        Names of anyone with                Description of the contents             Do you still
                                                                      access to it                                                                have it?
                                                                      Address

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                      Case 1-21-40920-jmm                            Doc 1     Filed 04/07/21             Entered 04/07/21 15:45:05


 Debtor      Eli & Ali, LLC                                                                             Case number (if known)



20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                   Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                      Case 1-21-40920-jmm                            Doc 1     Filed 04/07/21             Entered 04/07/21 15:45:05


 Debtor      Eli & Ali, LLC                                                                             Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Robert Pesce
                    Marcum LLP
                    750 3rd Avenue
                    11th Floor
                    New York, NY 10017

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Robert Pesce
                    Marcum LLP
                    750 3rd Avenue
                    11th Floor
                    New York, NY 10017

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                      Case 1-21-40920-jmm                            Doc 1     Filed 04/07/21             Entered 04/07/21 15:45:05


 Debtor      Eli & Ali, LLC                                                                             Case number (if known)



30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 6, 2021

 /s/ Jeffrey Ornstein                                                   Jeffrey Ornstein
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Managing Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                      Case 1-21-40920-jmm                            Doc 1   Filed 04/07/21              Entered 04/07/21 15:45:05


                                                               United States Bankruptcy Court
                                                                     Eastern District of New York
 In re      Eli & Ali, LLC                                                                                            Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Jeffrey Ornstein                                                                     50                                         Equity
 1 Dolores Lane
 Northport, NY 11768

 Marc Ross                                                                            50-Disputed                                Equity
 234 Clent Street
 Great Neck, NY 11021


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Managing Member of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date April 6, 2021                                                          Signature /s/ Jeffrey Ornstein
                                                                                            Jeffrey Ornstein

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 1-21-40920-jmm                            Doc 1    Filed 04/07/21    Entered 04/07/21 15:45:05




                                                               United States Bankruptcy Court
                                                                     Eastern District of New York
 In re      Eli & Ali, LLC                                                                                 Case No.
                                                                                   Debtor(s)               Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


        The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge.




 Date:       April 6, 2021                                              /s/ Jeffrey Ornstein
                                                                        Jeffrey Ornstein/Managing Member
                                                                        Signer/Title

 Date: April 6, 2021                                                    /s/ Heath S. Berger
                                                                        Signature of Attorney
                                                                        Heath S. Berger
                                                                        Berger, Fischoff, Shumer, Wexler & Goodman, LLP
                                                                        6901 Jericho Turnpike
                                                                        Suite 230
                                                                        Syosset, NY 11791
                                                                        516-747-1136




USBC-44                                                                                                                      Rev. 9/17/98


Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
    Case 1-21-40920-jmm   Doc 1   Filed 04/07/21   Entered 04/07/21 15:45:05




}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                   202 Meserole LLC
                   36 Maple Place
                   Manhasset NY 11030


                   202 Meserole LLC
                   Hertz Cherson & Rosenthal PC
                   118-35 Queens Boulevard
                   Ninth Floor
                   Forest Hills NY 11375


                   202 Meserole LLC
                   Hertz Cherson & Rosenthal PC
                   118-35 Queens Boulevard
                   Ninth Floor
                   Forest Hills NY 11375


                   Agritrade Farms
                   1100 S. Powerline Road
                   Suite 215
                   Deerfield Beach FL 33442


                   Anamac of Long Island LLC
                   150 Irving Place
                   Woodmere NY 11598


                   Avanti Enterprises Inc
                   50 Division Place
                   Brooklyn NY 11222


                   Calavo Growers Inc
                   1141A Cummings Road
                   Santa Paula CA 93060


                   Capital One
                   PO Box 30281
                   Salt Lake City UT 84130-0281


                   Capital One
                   Troutman Pepper Hamilton Sanders LLP
                   875 Third Avenue
                   New York NY 10022


                   Cogent Waste Solutions LLC
                   5835 47th Street
                   Maspeth NY 11378
Case 1-21-40920-jmm   Doc 1   Filed 04/07/21   Entered 04/07/21 15:45:05




               Corporate Turnaround
               95 Route 17 S
               Paramus NJ 07652


               Delightful Quality Produce
               4856 E. Baseline Road
               Suite 104
               Mesa AZ 85206


               Divine Flavor LLC
               766 N. Target Range Road
               Nogales AZ 85621


               Empire Water
               46 Cain Drive
               Plainview NY 11803


               Firstfruits & Vegtables Co
               333 Capitol Hill Road
               Dillsburg PA 17019


               Fresco LLC
               155 Row A
               NYC Terminal Market
               Bronx NY 10474


               Hub Truck Leasing & Rentals
               94 Gazza Boulevard
               Farmingdale NY 11735


               HYG Financial Services
               1010 Thomas Edison Blvd SW
               Cedar Rapids IA 52404


               Imperial Bag & Paper Co LLC
               255 Route 1 and 9
               Jersey City NJ 07306


               Jeffrey Ornstein
               1 Dolores Lane
               Northport NY 11768


               Kabbage
               PO Box 77073
               Atlanta GA 30357-1073
Case 1-21-40920-jmm   Doc 1   Filed 04/07/21   Entered 04/07/21 15:45:05




               Magic Pest Management LLC
               59-01 Kissena Boulevard
               Flushing NY 11355


               Mama Mia Produce
               PO Box 40159
               Newark NJ 07101


               Marc Ross
               234 Clent Street
               Great Neck NY 11021


               Marc Ross
               Abrams Fensterman Fensterman Eisman
               Formato Ferrara Wolf & Carone LLP
               3 Dakota Drive Suite 300
               New Hyde Park NY 11042


               Marc Ross
               234 Clent Street
               Great Neck NY 11021


               Mor Gro Sales Inc
               PO Box 577
               Ontario
               Leamington ON N8H 3X4


               Mor Gro Sales Inc
               1921 Rd 3 East
               Kingsville, ON, Canada, N9Y 2E5 CA


               Mucci International Marketing Inc
               1876 Seacliff Drive
               Canada
               KIngsville ON N9Y 2N1 Canada


               Nature Fresh Farms Sales Inc
               PO Box 400
               Leamington ON N8H 3W5


               Nature Fresh Farms Sales Inc
               4 Seneca Drive
               Leamington Ontario N8H 3W5
Case 1-21-40920-jmm   Doc 1   Filed 04/07/21   Entered 04/07/21 15:45:05




               NMHG Financial Services
               10 Riverview Drive
               Danbury CT 06810


               NMHG Financial Services
               PO Box 35701
               Billings MT 59107


               On Deck
               Director of Operations
               901 Stuart St
               Suite 700
               Arlington VA 22203


               Paige Packaging
               1 Paul Kohner Place
               Elmwood Park NJ 07407


               System Lifeline Inc
               PO Box 68507 RPO
               Great Lakes
               Ontario L6R OJ8 Brampton ON


               TD Bank
               1701 Route 70 East
               Cherry Hill NJ 08034


               The Growers Connection
               PO Box 213040
               Chula Vista CA 91921


               TQL Logistics
               PO Box 634558
               Cincinnati OH 45263-4558


               U.S. Small Business Administration
               2 North Street
               Suite 230
               Birmingham AL 35203


               U.S. Small Business Administration
               2 North Street
               Suite 230
               Birmingham AL 35203
Case 1-21-40920-jmm   Doc 1   Filed 04/07/21   Entered 04/07/21 15:45:05




               Vigliotti's Great Gardens
               100 Urban Avenue
               Westbury NY 11590


               Viva Tierra
               601 South 2nd Street
               Mount Vernon WA 98273


               Waudware Inc
               86695 Courtney Court
               Kincardine ON N2Z 2X3
                      Case 1-21-40920-jmm                            Doc 1    Filed 04/07/21          Entered 04/07/21 15:45:05



                                                     UNITED STATES BANKRUPTCY COURT
                                                      EASTERN DISTRICT OF NEW YORK


                                                         STATEMENT PURSUANT TO LOCAL
                                                           BANKRUPTCY RULE 1073-2(b)
 DEBTOR(S):                  Eli & Ali, LLC                                                            CASE NO.:.
        Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief:

[NOTE: Cases shall be deemed "Related Cases" for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case
was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same; (ii) are
spouses or ex-spouses; (iii) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a
partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners; or (vii)
have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is included in the
property of another estate under 11 U.S.C. § 541(a).]

    NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.

    THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:



1. CASE NO.:                    JUDGE:                   DISTRICT/DIVISION:

CASE STILL PENDING (Y/N):                                              [If closed] Date of closing:

 CURRENT STATUS OF RELATED CASE:
                                                                          (Discharged/awaiting discharge, confirmed, dismissed, etc.)

 MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:


2. CASE NO.:                    JUDGE:                   DISTRICT/DIVISION:

CASE STILL PENDING (Y/N):                                              [If closed] Date of closing:

 CURRENT STATUS OF RELATED CASE:
                                                                          (Discharged/awaiting discharge, confirmed, dismissed, etc.)

 MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:


3. CASE NO.:                    JUDGE:                   DISTRICT/DIVISION:

CASE STILL PENDING (Y/N):                                              [If closed] Date of closing:




                                                                                (OVER)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                      Case 1-21-40920-jmm                            Doc 1   Filed 04/07/21       Entered 04/07/21 15:45:05


DISCLOSURE OF RELATED CASES (cont'd)

 CURRENT STATUS OF RELATED CASE:
                                                                         (Discharged/awaiting discharge, confirmed, dismissed, etc.)

 MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:


NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.


TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N):                   Y


CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner's attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any time, except
as indicated elsewhere on this form.


 /s/ Heath S. Berger
 Heath S. Berger
 Signature of Debtor's Attorney                                                         Signature of Pro Se Debtor/Petitioner
 Berger, Fischoff, Shumer, Wexler & Goodman, LLP
 6901 Jericho Turnpike
 Suite 230
 Syosset, NY 11791                                                                      Signature of Pro Se Joint Debtor/Petitioner
 516-747-1136

                                                                                        Mailing Address of Debtor/Petitioner


                                                                                        City, State, Zip Code


                                                                           Area Code and Telephone Number
Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or the
dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result.




USBC-17                                                                                                           Rev.8/11/2009
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
